Citation Nr: 1315892	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  06-28 420	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative osteoarthritis and disc disease of the lumbar segment of the spine, status post laminectomy, facetectomy, foraminotomy, discectomy, and fusion.  

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1984 to September 2004.  The record also indicates that he had eight years of inactive military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, service connection was granted for a number of disabilities, including a lower back disorder.  The Veteran was notified of that decision and he submitted an appeal.  The RO issued a statement of the case (SOC) and subsequently the Veteran responded with the submission of a VA Form 9, Appeal to Board of Veterans' Appeals.  On that VA Form 9, the Veteran noted that the only issue he wished to appeal was that involving his lower back.  The Veteran withdrew his other claims.  

In September 2008 and again in June 2010, the Board remanded this claim for additional development.  While the case was in remand status,  the RO granted initial evaluation in excess of 10 percent for radiculopathy of the left leg.  

In November 2012, the Board again remanded the claim for further medical review.  


FINDING OF FACT

On April 25, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal involving entitlement to an initial evaluation in excess of 20 percent for degenerative osteoarthritis and disc disease of the lumbar segment of the spine, status post laminectomy, facetectomy, foraminotomy, discectomy, and fusion and entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left leg.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


	


Department of Veterans Affairs


